Citation Nr: 0638866	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
October 29, 2002.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for PTSD from October 29, 2002 to November 7, 
2004.

3.  Entitlement to an initial staged evaluation in excess of 
50 percent for PTSD from November 8, 2004.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
April 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that granted service connection for PTSD 
and assigned a 10 percent rating, effective November 22, 
1996.

The veteran's claim for an initial rating in excess of 10 
percent for post-traumatic stress disorder was denied by the 
Board in a November 2000 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  In June 2001, 
the Court issued an order which granted the Secretary's 
motion for remand and to stay proceedings, and vacated the 
November 2000 Board decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

The veteran's claim was remanded by the Board for further 
development in September 2003.  In June 2004, the RO awarded 
a 30 percent evaluation for post-traumatic stress disorder 
effective October 29, 2002.  The matter was returned to the 
Board in September 2004.  At that time, the Board determined 
that the evidence warranted the assignment of ratings for 
separate periods during the appeal.  Thus, the issue was 
recharacterized as follows: entitlement to an initial rating 
in excess of 10 percent for post-traumatic stress disorder 
prior to October 29, 2002, and an initial staged rating in 
excess of 30 percent for post-traumatic stress disorder from 
October 29, 2002.  The Board remanded the claim to the RO for 
further development consistent with the Veterans Claim 
Assistance Act of 2000 (VCAA).  On Remand, the RO denied an 
initial rating in excess of 10 percent for the post-traumatic 
stress disorder prior to October 29, 2002, and denied an 
initial staged rating in excess of 30 percent for the post-
traumatic stress disorder from October 29, 2002.  The RO 
returned the appeal to the Board in March 2005.  The Board 
denied an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to October 29, 2002, and 
denied an initial staged rating in excess of 30 percent for 
post-traumatic stress disorder from October 29, 2002 to 
November 7, 2004.  However, the Board determined that an 
additional staged rating was warranted during the appeal 
period and assigned a 50 percent evaluation, but no higher, 
for post-traumatic stress disorder, from November 8, 2004.

The veteran appealed the Board's determination to the Court.  
In a December 2005 Joint Motion for Remand, the parties 
requested that the Court vacate the Board's March 2005 
decision and remand the matter to the Board.  In December 
2005, the Court issued an Order that granted the parties' 
Joint Motion and remanded the case to the Board for action 
consistent with the discussion in the Joint Motion.

In April 2006 this case was remanded for additional 
development, to include obtaining the veteran's Social 
Security Administration (SSA) records.  The Board observes 
that the SSA records have been associated with the claims 
file and contain evidence not previously of record (including 
a February 2001 private psychiatric report).


FINDINGS OF FACT

1.  Prior to February 24, 2001, the veteran's PTSD was 
manifested by no more than mild symptoms, which minimally 
interfere with occupational or social functioning.

2.  From February 24, 2001, to November 7, 2004, the 
veteran's PTSD was manifested by depression, nightmares, 
circumstantial speech, impulsivity, and some short term 
memory loss, which moderately interfere with occupational or 
social functioning.

3.  From November 8, 2004, the veteran's PTSD was manifested 
by memory difficulties, a minimal ability to manage hygiene, 
circumlocutious speech, mild to moderate sleep impairment, 
marked diminished interest in or participation in activities, 
detachment and estrangement from others, with mild to 
moderate hypervigilance, and an assigned GAF score of 52.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD, prior to February 24, 2001, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for an initial staged evaluation of 30 
percent, but no higher, for PTSD, from February 24, 2001 to 
November 7, 2004, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for an initial staged evaluation in excess 
of 50 percent from November 8, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that because the veteran's claim was 
initially adjudicated prior to the enactment of the VCAA, 
that VCAA notice was not issued for the service connection 
claim.  Hence, the exclusion from applicability of § 5103 is 
not applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes, however, that VA letters issued 
in October 2002, October 2004, and April 2006 apprised the 
veteran of the information and evidence necessary to 
substantiate the increased rating claims, which information 
and evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claims were 
readjudicated after she received all critical notice, and she 
has had an opportunity to respond (see June 2006 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The veteran has received notice regarding the 
assignment of a disability rating and effective date for the 
award of any benefit sought.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA examination and treatment 
records.  Records from the Social Security Administration 
were associated with the veteran's claims file in April 2006.  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 10 
percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The next highest rating is a 50 percent rating.  This 
evaluation is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

PTSD is 70 percent disabling where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD prior to October 29, 2002.

The evidence concerning this time period includes a February 
1997 VA PTSD examination.  The examiner noted the veteran had 
not seen a psychiatrist, counselor or therapist, had never 
been hospitalized, and had never taken psychiatric 
medication.  The veteran was forthcoming and articulate, and 
verbalized coherently, without pressured speech or any 
bizarre or unusual forms of speech.  Her affect was normal, 
reasonable, and of appropriate range with occasional smiles; 
she described her mood as "most of the time I am happy."  
Evidence of suicidal and homicidal thought or plans, 
psychosis, delusions, and hallucinations were not present.  
The veteran had good contact with reality, and cognitively, 
there was no evidence of significant dementing illness or 
deterioration in her general level of intellectual 
functioning.  The examiner also noted that her memory and 
concentration were also good.  She was diagnosed with alcohol 
abuse, episodic, and life circumstance problems.

VA outpatient treatment reports show in April 1997 the 
veteran was referred to mental health consultation for 
depression and emotional instability.  Changes in appetite 
and sleep were noted, but suicidal ideation and weight 
changes were negative.  Clinical entries dated in July 1997 
note the veteran was oriented without cognitive impairment; 
her speech was mildly pressured and her mood was mildly 
labile.  A notation asserting that the disorder caused her 
moderate to severe depression and other symptoms of PTSD was 
recorded.  The medical reports also show that the veteran 
participated in women's group counseling in 1998.  A clinical 
entry dated in June 1998 showed a diagnosis of dysthymia.

A May 1998 private psychiatric examination reported a 
diagnosis of alcohol dependence in partial remission.

In a February 1999 VA PTSD examination report, the veteran 
noted that she was last employed in 1995 because of 
arthritis.  The report shows that after service the veteran 
initially stayed at home and did not work.  Later she worked 
odd jobs, with her longest employment lasting from 1990 to 
1995.  She was receiving counseling and was prescribed 
Trazodone and Zoloft; she had not received in-patient 
psychiatric care.  Her complaints consisted of experiencing 
nightmares, awakening with night sweats, and difficulty 
concentrating.  The veteran denied a history of suicidal 
ideation, auditory or visual hallucination, and mania.  On 
objective evaluation, her speech was not pressured, and her 
thoughts were goal-oriented and fluent.  The veteran's 
abstract thinking as well as judgment were intact.  She was 
diagnosed with PTSD and history of alcohol abuse, with a GAF 
score of 70.  The examiner stated that the veteran's PTSD 
had, at most, a mild impact on her social and occupational 
functioning based on described symptomatology.

In a March 2000 record, the mental status evaluation found 
that the veteran's appearance was neat, her manner was 
anxious, her intelligence was average, she had appropriate 
speech, she was oriented to time, place, and person, she had 
normal memory function, and she had appropriate affect (with 
some flatness noted).  Her motor activity was agitated and 
restless, and she had poor judgment.  It was reported that 
there was no evidence of thought disorder (i.e., no 
delusions, disorganized thinking, or delusions).  In terms of 
evidence of depression, she had average appetite, experienced 
sleep disturbance (nightmares and night sweats), and had a 
low energy level.  She also indicated that she had suicidal 
thoughts, but did not plan or attempt to carry them through.  
She also did not have any homicidal thoughts.

As the veteran's PTSD prior to February 24, 2001, was 
manifested by no more than mild symptoms (as noted by the 
February 1999 VA examiner), an initial evaluation in excess 
of 10 percent for PTSD, prior to February 24, 2001, have not 
been met.

II.  Entitlement to an initial staged evaluation in excess of 
30 percent for PTSD from February 24, 2001 to November 7, 
2004.

A February 24, 2001 private psychiatric examination revealed 
that the veteran had adequate concentration and low average 
cognitive ability.  Although some short term memory loss was 
mentioned, the examiner indicated that there were no problems 
in carrying out simple instructions; a history of impulsivity 
was also noted.  Diagnoses of PTSD and dysthymic disorder 
were reported, and a GAF of 50 to 55 was assigned.  Moderate 
symptoms of depression secondary to traumatic events were 
noted.  The examiner stated that the veteran's longstanding 
difficulty with general functioning was also due to her 
characterological or personality disorder; it was also noted 
that some of her problems arose from alcohol abuse.

After reviewing the pertinent evidence of record, the Board 
finds that the evidence warrants an initial staged rating of 
30 percent for PTSD, effective February 24, 2001, the date of 
the private psychiatric examination.  The Board finds that 
the February 2001 private psychiatric examination shows that 
the veteran's PTSD had been productive of moderate industrial 
and social impairment.  This finding is supported by the 
February 2001 private examiner who assigned the veteran a GAF 
of 50-55.  While the examiner did not assign a specific GAF 
for PTSD alone, the Board notes that the examiner did remark 
that the veteran had "moderate symptoms of depression 
secondary to traumatic events."  In view of the foregoing, 
the Board finds that an initial evaluation of 30 percent for 
PTSD is assigned, effective February 24, 2001.

A March 2001 mental health record indicated that the 
veteran's restriction of activities of daily living was mild.  
Difficulties in maintaining concentration and social 
functioning were noted to be moderate.  

In July 2002, a private psychologist, B. R., Ph.D., based on 
a review of the veteran's medical records, provided an 
opinion as to the veteran's current emotional situation and 
to the level of impairment that she was likely currently 
experiencing.  The examiner indicated that solely relying on 
the Global Assessment of Functioning Scale, "it would appear 
that there was some likelihood that her score would fall at 
70, with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment thinking or mood, with symptoms such as 
suicidal ideation, depression, and an inability to function 
independently, appropriately, and effectively with neglect of 
personal appearance and hygiene..difficulty in adapting to 
stressful circumstances...and an inability to establish and 
maintain effective relationships."  He also reported that 
the veteran's "behavior in the spring of 2000 suggested a 
severe impairment in her ability to function or complete most 
adult role expectations appropriately or effectively.  There 
was some question even whether she might be able to do so 
safely.

At an October 2002 VA PTSD examination, the veteran reported 
that her activities of daily living included visiting family 
members.  She complained of experiencing nightmares with 
night sweats.   The veteran reported a long history of 
depression related to financial concerns.  She indicated that 
she did not want to socialize with anyone other than her 
daughter and people at her church.  On objective evaluation, 
the veteran's speech was at times difficult to understand; 
her speech was also slurred and she ran one idea into another 
rather than making clear, distinct sentences addressing a 
specific point.  The veteran was feeling irritable and her 
affect was quite dramatic.  Her memory was good in that she 
was able to perform serial 7s correctly from 100 to 58 at a 
reasonable pace and accurately.  Her memory was positive for 
two or three common objects allowing a 5-minute delay.  Her 
speech was circumstantial and tangential and the veteran also 
appeared to completely ignore the examiner's questions and 
made statements about other concerns that she had.  The 
examiner indicated that veteran's thought process did not 
suggest a psychosis, but rather appeared to reflect a laxity 
in her cognitive processes and that she appeared to be of 
low-average intelligence.  Regarding thought content, the 
veteran denied any suicidal ideation, but reported that she 
had had thoughts of hurting VA doctors who denied her 
disability.  Her insight and judgment appeared to have been 
fair.  The diagnosis was dysthymic disorder, pain disorder 
associated with both psychological factors and a general 
medical condition, and PTSD.  Her GAF scale score was 65.  
The examiner noted that the veteran had some meaningful 
interpersonal relationships including her daughters, 
grandchildren, and people at church.  He also noted that her 
industrial impairment appeared to be primarily a result of 
her fibromyalgia and her osteoarthritis.


The veteran underwent a VA PTSD examination in February 2004.  
The veteran reported that her activities of daily living 
included visiting family members.  She reported that she got 
along well with her two children and six grandchildren.  The 
veteran indicated that she had frequent nightmares that had 
worsened lately.  She indicated that she had nightmares at 
lease twice per week, that she woke up with night sweats, bad 
headaches, and that she was tearful.  She also reported that 
she avoided places and going out and did not have a good 
social life or social support.  On objective evaluation, the 
veteran spoke clearly and fluently.  The veteran described 
her mood as feeling depressed and anxious, her affect was 
appropriate, and her memory was good for recent, immediate, 
and remote events.  Her speech was circumstantial, her 
thought process was goal-oriented and organized, and she 
denied any suicidal or homicidal ideas.  She also denied any 
paranoia, delusions, phobias, and homicidal ideas.  The 
examiner noted that the veteran appeared to have low-average 
intelligence, and had limited abstract thinking.  Her insight 
and judgment were intact.  The diagnosis was dysthymic 
disorder and PTSD; the GAF was 65.  Regarding how the 
veteran's PTSD symptoms affected her social-industrial 
capacity, the examiner commented that it was pretty clear 
that since her discharge from the military, that the veteran 
had not been able to function and/or meet the goals that she 
had set for herself in life.  The examiner further opined 
that the disability would continue to have at least a mild 
impact on her social and occupational functioning based on 
the aforementioned symptomology.

In April 2004, private psychologist, Dr. B.R., again, after a 
review of the veteran's medical records, opined that the 
veteran was "still living with a serious set of psychological 
difficulties and was likely to have a score of 70 or above on 
the impairment rating scale used by the Veterans 
Administration.

The medical evidence from this time period does reveal 
findings including nightmares, circumstantial speech, and 
limited impaired abstract thinking.  However, the record also 
establishes that the veteran had intact insight and judgment, 
had normal memory, had an appropriate mood, was alert and 
oriented in all spheres, had a goal oriented and organized 
thought process, and denied any paranoias, delusion, phobias, 
or homicidal ideas.  Further, although the record 
demonstrates that the veteran indicated that she did not have 
a good social life or social support, the record also 
establishes that she had some meaningful relationships with 
family members and people at her church.  The Board also 
notes that it is significant to point out, that the examiner 
from the October 2002 examiner stated that the veteran's 
industrial impairment appeared to be primarily a result of 
her non-service-connected fibromyalgia and osteoarthritis.

Additionally, the record establishes that the veteran on 
examination in October 2002 and in February 2004 had a GAF 
score of 65.  Similarly, in April 2004, a private examiner, 
after a review of the veteran's records, assigned the 
veteran's symptomology a GAF score of 70.  The Board, again, 
notes that both of the veteran's reported GAF scores reflect 
no more than mild symptomology.

As such, the Board finds that the evidence for this time 
period demonstrates symptoms consistent with the current 30 
percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD for the 
period of February 24, 2001 to November 7, 2004.

III.  Entitlement to an initial staged evaluation in excess 
of 50 percent for PTSD from November 8, 2004.

The veteran was again afforded a VA PTSD examination on 
November 8, 2004.  A mental status examination found that the 
veteran's hygiene was appropriate and that her grooming was 
unremarkable.  The examiner noted that her demeanor with him 
was irritable and angry and that she frequently raised her 
voice.  She also reported that she was having difficulty with 
her memory and that she was having difficulty remembering 
names and things.  The examiner reported that her speech was 
mumbled and difficult to understand and that she refused to 
repeat statements, which made it tremendously difficult to 
understand her statements.  She denied the presence of any 
hallucinations, her eye contact was within normal ranges, and 
she denied the presence of any homicidal or suicidal 
ideation.  The veteran was oriented to person, place, and 
time and she denied ritualistic behaviors.  Her speech was 
notable for loud volume, circumlocutious patterns, 
inconsistent statements regarding symptomology, and extreme 
and fatalistic statements regarding symptomology.  When asked 
about experiencing panic attacks, the veteran indicated that 
she was claustrophobic sometimes, but denied any cluster 
symptoms which would suggest that she experienced panic 
attacks.  She also indicated that she worried about her 
safety and felt scared to go out at night, that she became 
upset easily and cried frequently, and that she had impaired 
sleep.

During her PTSD assessment, the veteran indicated that she 
experienced nightmares.  The examiner reported that she did 
not endorse any symptoms suggestive of avoidance of stimuli 
related to her trauma, avoidance of thoughts or feelings 
associated with the trauma, or avoidance of activities or 
places that arouse recollections of the trauma.  The examiner 
did note that the veteran displayed a markedly diminished 
interest or participation in significant activities, and 
detachment and/or estrangement from others.  The examiner 
commented that because the veteran met the full criteria for 
major depression, and not PTSD, that it was difficult to 
determine if her symptoms (irritability, nightmares, severe, 
chronic diminished interest in activities, estrangement from 
her daughter, mild to moderate difficulty in falling asleep, 
and mild to moderate hypervigilance) could be attributed to 
PTSD.

The examiner diagnosed the veteran with recurrent, moderate 
major depressive disorder, and personality disorder, not 
otherwise specified.  The veteran's GAF scale score was 52, 
and noted to be reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The examiner noted that this score was given due to the lack 
of employment, lack of education, and lack of social 
activities.  She further stated that the veteran did not fall 
into the criteria of serious symptoms because of her absence 
of suicidal ideation, severe obsessional rituals or inability 
to maintain a job due to psychiatric symptomology.  
Additionally, the examiner noted that based on the veteran's 
presentation during the interview, that it was likely that 
she would have at least moderate impairment in her ability to 
maintain and attain employment.  However, the examiner noted 
that this appeared to be related to a major depression and a 
personality disorder, rather than PTSD.  It was indicated 
that the veteran's prognosis for improving was relatively 
poor because she had consistently declined additional 
assistance with her conditions.

VA treatment records dated from November 2004 to April 2006 
reflect treatment primarily for physical disabilities.

While the veteran did exhibit speech difficulties at the 
November 2004 VA examination, the examiner specifically noted 
that symptoms such as suicidal ideation, and severe 
obsessional rituals were not present.  In fact, few if any of 
the symptoms required for the higher rating of 70 percent 
have been shown.  The November 2004 VA examiner also noted 
that the veteran's GAF scale score was 52, and was 
"reflective of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning."  

As such, the Board finds that the evidence for this time 
period is consistent with a 50 percent rating.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 50 
percent for PTSD from November 8, 2004.

Extraschedular consideration

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that the veteran's PTSD has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial evaluation in excess of 10 percent for PTSD prior 
to February 24, 2001, is denied.

An initial staged evaluation of 30 percent, but no higher, 
for PTSD, from February 24, 2001 to November 7, 2004, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

An initial staged evaluation in excess of 50 percent for PTSD 
from November 8, 2004, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


